              Case 2:20-cv-01528-JCC Document 1 Filed 10/15/20 Page 1 of 11




 1   DARRELL L. COCHRAN
     (darrell@pcvalaw.com)
 2   KEVIN M. HASTINGS
     (kevin@pcvalaw.com)
 3
     Pfau Cochran Vertetis Amala PLLC
 4   909 A Street, Ste. 700
     Tacoma, WA 98402
 5   Tel: (253) 777-0799

 6   Attorneys for Plaintiff
 7

 8

 9

10
                                UNITED STATES DISTRICT COURT
11                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
12
      KHOMPHET PHETSADAKONE, an
13    individual,
14                                   Plaintiffs,        NO.
15           vs.
                                                        COMPLAINT FOR DAMAGES
16    CITY OF AUBURN, a municipal
      corporation; and JOE MICHELS, in his              Demand for Jury Trial
17    individual capacity,
18                                 Defendants.
19

20           COMES NOW Plaintiff Khomphet Phetsadakone, by and through his attorneys Darrell
21   L. Cochran and Kevin M. Hastings, and the law firm of Pfau Cochran Vertetis Amala PLLC,
22   to bring a cause of action against the defendants, and allege the following:
23
                                     I.      INTRODUCTION
24
             1.       On September 9, 2019, just after midnight, Khomphet Phetsadakone was pulled
25
     over by Auburn Police Department Officer Joe Michels for crossing over a yellow center
26
     dividing line.

      COMPLAINT FOR DAMAGES

      Page 1 of 11
              Case 2:20-cv-01528-JCC Document 1 Filed 10/15/20 Page 2 of 11




 1           2.      Without any provocation, Officer Joe Michels approached Khomphet

 2   Phetsadakone’s vehicle with his service weapon drawn.
 3
             3.      Approximately 59 seconds after exiting his police car to initiate contact with
 4
     Khomphet Phetsadakone, Officer Joe Michels unlawfully pulled Khomphet Phetsadakone from
 5
     his car and slammed him face-first on the cement.
 6
             4.      As a result of being slammed face-first on the concrete, Khomphet Phetsadakone
 7

 8   was knocked unconscious and began bleeding profusely from his face. It was later revealed

 9   that an orbital bone in his face was fractured.
10           5.      Immediately after slamming Khomphet Phetsadakone face-first on the cement,
11
     Officer Joe Michels jumped on the back of his head, neck and upper back with both knees,
12
     putting all of his weight on Khomphet Phetsadakone’s unconscious body while he secured his
13
     hands in handcuffs.
14

15           6.      The systemic failures of the Auburn Police Department resulted in an

16   unnecessary and unlawfully excessive use of force which left Khomphet Phetsadakone

17   unconscious, with a fractured orbital bone, and devastating mental and emotional injuries. The
18   city of Auburn and its police department were deliberately indifferent to the constitutional rights
19
     of Khomphet Phetsadakone by failing to adequately train its officers, and/or are believed to
20
     have express policies, and/or are believed to have widespread practices which encourage and
21
     enable the use of excessive force in an unconstitutional manner that jeopardizes the safety of
22

23   all citizens.

24
                                          II.      PARTIES
25
             7.      Plaintiff Khomphet Phetsadakone. Plaintiff Khomphet Phetsadakone was a
26
     resident of King County, Washington at all times relevant to this action.

      COMPLAINT FOR DAMAGES

      Page 2 of 11
              Case 2:20-cv-01528-JCC Document 1 Filed 10/15/20 Page 3 of 11




 1           8.      Defendant City of Auburn. Defendant City of Auburn is a Washington

 2   municipal entity with police powers existing pursuant to the Washington State Constitution and
 3
     the Constitution of the United States. Defendant City of Auburn is responsible for formulating
 4
     and implementing the Auburn Police Department’s policies and procedures and ensuring its
 5
     officers are properly and adequately trained.
 6
             9.      Defendant Joe Michels. Defendant Joe Michels is or was at all relevant times a
 7

 8   City of Auburn police officer who, all times relevant hereto, was acting under color of law.

 9
                           III.       JURISDICTION AND VENUE
10
             10.     Jurisdiction. Jurisdiction is proper under RCW 4.96.010 and 4.96.020. A City of
11

12   Auburn claim for damages form was presented to the City of Auburn, City Clerk’s Office as

13   directed on the tort claim form. More than sixty (60) calendar days have elapsed since the filing

14   of the tort claim form such that filing of this action in allowed pursuant to Pursuant to RCW
15
     4.96.020
16
             11.     Venue. Venue is proper in this district under 28 U.S.C. § 1391(b), since all
17
     defendants reside or resided in this district and the events giving rise to the claims occurred in
18
     this district, in King County.
19

20
                                           IV.       FACTS
21
             12.     On September 9, 2019, at or around 12:25 a.m., Khomphet Phetsadakone was
22
     driving his personally owned vehicle in Auburn, Washington, a city in King County.
23

24           13.     At or about the same time, upon information and belief, Auburn Police

25   Department (APD) officer Joe Michels began following Khomphet Phetsadakone allegedly
26



      COMPLAINT FOR DAMAGES

      Page 3 of 11
              Case 2:20-cv-01528-JCC Document 1 Filed 10/15/20 Page 4 of 11




 1   because he had crossed over a yellow center dividing line and eventually decided to pull him

 2   over.
 3
             14.     At approximately 12:27 a.m. Khomphet Phetsadakone was pulled over on 6th
 4
     Street NE, Auburn Washington.
 5
             15.     Immediately upon pulling over, officer Joe Michels began commanding
 6
     Khomphet Phetsadakone to “turn the car off,” as he exited his patrol vehicle and approached
 7

 8   Khomphet Phetsadakone’s driver side car door.

 9           16.     As officer Joe Michels approached Khomphet Phetsadakone’s vehicle he had
10   his gun drawn and in his right hand.
11
             17.     Officer Joe Michels informed Khomphet Phetsadakone that he was being audio
12
     and video recorded and asked him for his driver’s license.
13
             18.     Khomphet Phetsadakone asked Officer Joe Michels why he had been pulled
14

15   over. Approximately five seconds later Officer Joe Michels told Khomphet Phetsadakone he

16   was under arrest.

17           19.     Officer Joe Michels opened Khomphet Phetsadakone’s driver side door and
18   grabbed ahold of him and began twisting his left arm behind his back.
19
             20.     Khomphet Phetsadakone said “hold on sir” “what are you doing.” Then
20
     proceeded to scream “ouch” approximately six times, at which point he was violently snatched
21
     from his vehicle and slammed face-first on to the cement.
22

23           21.     Immediately thereafter, Officer Joe Michels jumped on the back of Khomphet

24   Phetsadakone’s head, neck, and upperback with both of his knees putting all of his weight on

25   him as he proceeded to apply handcuffs.
26



      COMPLAINT FOR DAMAGES

      Page 4 of 11
              Case 2:20-cv-01528-JCC Document 1 Filed 10/15/20 Page 5 of 11




 1           22.       Khomphet Phetsadakone was knocked unconscious and was bleeding profusely

 2   from his face. It was later revealed that he had suffered a broken orbital bone in his face.
 3
             23.       It is unknown whether it was being slammed on the concrete or being jumped
 4
     on with both knees thereafter that caused Khomphet Phetsadakone to be knocked unconscious
 5
     and suffer the broken orbital bone in his face.
 6
             24.       From the time Officer Joe Michels approached Khomphet Phetsadakone’s
 7

 8   vehicle with his gun drawn, to the time that he asked for his driver’s license, approximately 20

 9   seconds had elapsed.
10           25.       From the time Officer Joe Michels asked Khomphet Phetsadakone for his
11
     driver’s license, to the time that he told him that he was under arrest, approximately 23 seconds
12
     had elapsed.
13
             26.       From the time Officer Joe Michels told Khomphet Phetsadakone that he was
14

15   under arrest, to the time that he pulled him out of the vehicle slamming his face on the concrete,

16   approximately 16 seconds had elapsed.

17           27.       From the time Officer Joe Michels approached Khomphet Phetsadakone’s
18   vehicle with his gun drawn, to the time that he slammed his face into the concrete,
19
     approximately 59 seconds had elapsed.
20

21                                  V.       CAUSES OF ACTION
22
                                                COUNT I:
23
                     Unconstitutional Use of Excessive Force by Defendant Joe Michels
24

25           28.       Plaintiff re-alleges the paragraphs set forth above.

26



      COMPLAINT FOR DAMAGES

      Page 5 of 11
                Case 2:20-cv-01528-JCC Document 1 Filed 10/15/20 Page 6 of 11




 1           29.       The Fourth Amendment to the United States Constitution prohibits unreasonable

 2   searches and seizures of the person. This protects citizens and members of the community and
 3
     prohibits the government from using excessive force against those citizens. Unnecessarily
 4
     slamming a citizen on the ground, breaking a bone in their face, and knocking them unconscious
 5
     constitutes a Fourth Amendment “seizure.”             The Fourteenth Amendment of the U.S.
 6
     Constitution applies the Fourth Amendment's provisions against state and local actors.
 7

 8           30.       At all material times, Officer Joe Michels operated under color of law.

 9           31.       Officer Joe Michels violated the Fourth Amendment’s clearly established
10   prohibitions against excessive force when he employed unreasonable force against Khomphet
11
     Phetsadakone while arresting him without any objectively reasonable belief that Khomphet
12
     Phetsadakone posed an immediate threat of harm to himself or others. Khomphet Phetsadakone
13
     was not resisting, not fighting, did not have any weapons, made no threats of violence, and was
14

15   not suspected of a violent criminal offense.

16           32.       As a direct and proximate result of these constitutional violations, Khomphet

17   Phetsadakone was slammed on his face and was permanently injured. Khomphet Phetsadakone
18   continues to suffer, experiencing substantial physical, mental and emotional pain, anguish and
19
     anxiety.
20

21                                              COUNT II:
                     Violations of Constitutional Rights by Defendant City of Auburn
22

23
             33.       Plaintiff re-alleges the paragraphs set forth above.
24
             34.       Defendant City of Auburn Police Department violated Plaintiff’s Constitutional
25
     rights under the Fourth and Fourteenth Amendments to the U.S. Constitution, as set forth herein,
26
     and in other respects as well.

      COMPLAINT FOR DAMAGES

      Page 6 of 11
              Case 2:20-cv-01528-JCC Document 1 Filed 10/15/20 Page 7 of 11




 1           35.     Defendant City of Auburn and the Auburn Police Department have customs,

 2   policies, and practices that amount to deliberate indifference to the rights of persons with whom
 3
     its officers regularly come into contact, including nonviolent suspects like Khomphet
 4
     Phetsadakone.
 5
             36.     Defendants City of Auburn and the Auburn Police Department, with deliberate
 6
     indifference, failed to train the Auburn Police Department’s law enforcement officers and failed
 7

 8   to adopt and implement policies for, among other things, the use of de-escalation techniques,

 9   proper nonviolent suspect apprehension techniques, and the decision-making process that
10   should accompany use of physical force.
11
             37.     The failure by Defendant City of Auburn and the Auburn Police Department to
12
     adequately and appropriately train its officers and employees amounts to deliberate indifference
13
     to the rights of the persons with whom the Auburn Police Department’s employees regularly
14

15   come into contact, including nonviolent suspects like Khomphet Phetsadakone.

16           38.     It was highly predictable that Defendant’s failures would result in constitutional

17   violations, like those that occurred in this case.       Plaintiff’s permanent injuries are the
18   foreseeable consequence of the Auburn Police Department’s failure to equip its law
19
     enforcement officers with the necessary training and tools to handle recurring situations, such
20
     as arresting nonviolent suspects failing to yield or failing to obey an officer’s instructions.
21
             39.     The actions of Officer Joe Michels, which deprived Plaintiff of his
22

23   Constitutional rights, conformed to official policy, custom, and practice of Defendant City of

24   Auburn. Defendant City of Auburn and the Auburn Police Department’s policy of violently

25   arresting an individual who is noncompliant, but not resisting or acting hostile, is blatantly
26
     unconstitutional and jeopardizes the safety of all citizens, as evidenced by the police arresting


      COMPLAINT FOR DAMAGES

      Page 7 of 11
                Case 2:20-cv-01528-JCC Document 1 Filed 10/15/20 Page 8 of 11




 1   and slamming Khomphet Phetsadakone to the ground breaking a bone in his face. Moreover,

 2   Defendant City of Auburn has ratified the conduct of Defendant Joe Michels in relation to the
 3
     injuries of Khomphet Phetsadakone, by refusing to appropriately sanction Defendant Joe
 4
     Michels for his actions.
 5
             40.     As a result of the actions and deliberate indifference of Defendant City of
 6
     Auburn and the Auburn Police Department, Khomphet Phetsadakone was slammed on the
 7

 8   cement, breaking a bone in his face. Khomphet Phetsadakone is permanently injured and

 9   continues to suffer, experiencing substantial physical, mental and emotional pain, anguish and
10   anxiety.
11

12                                             COUNT III:
                                                Battery
13
             41.     Plaintiff re-alleges the paragraphs set forth above.
14
             42.     Defendant Joe Michels intentionally slammed Khomphet Phetsadakone to the
15

16   ground and then jumped on the back of his head, neck, and upperback without provocation,

17   license or justification.
18           43.     The acts of Defendant Joe Michels were done with intent to cause harmful or
19
     offensive contact or an apprehension by Plaintiff of such contact.
20
             44.     Defendant Joe Michels’s conduct toward Khomphet Phetsadakone constitutes
21
     battery.
22

23           45.     As a result of Defendant Joe Michels conduct, plaintiff sustained physical injury,

24   pain, suffering, and mental anguish. Plaintiff also incurred expenses for necessary medical

25   treatment as a result of his injuries.
26



      COMPLAINT FOR DAMAGES

      Page 8 of 11
                Case 2:20-cv-01528-JCC Document 1 Filed 10/15/20 Page 9 of 11




 1

 2                                        COUNT IV:
       Negligent and Grossly Negligent Hiring, Training and Supervision of Employees and
 3
                                            Agents
 4

 5           46.     Plaintiff re-alleges the paragraphs set forth above.

 6           47.     Defendants have a duty to use reasonable care in hiring, training and supervising
 7
     employees and agents.
 8
             48.     Defendants breached this duty in a negligent and grossly negligent manner. As
 9
     a proximate result of Defendants’ breach, Khomphet Phetsadakone is permanently injured and
10
     continues to suffer, experiencing substantial physical, mental and emotional pain, anguish and
11

12   anxiety.

13                                          COUNT V:
                                   Respondeat Superior - Negligence
14
             49.     Plaintiff re-alleges the paragraphs set forth above.
15

16           50.     At all times material herein, Defendant City of Auburn was responsible for the

17   actions of its agents and employees under the theory of respondeat superior.
18           51.     At all times material herein, Defendant City of Auburn, through its employees,
19
     including the named individual Defendant Joe Michels, owed a duty to use reasonable care with
20
     regard to its attempts to take Khomphet Phetsadakone into police custody.
21
             52.     At all times material herein, Defendant City of Auburn, through its employees,
22

23
     including the named individual Defendant Joe Michels, violated that duty through the following

24   activities, including but not limited to, approaching the vehicle with weapons drawn, telling

25   Plaintiff he was under arrest but never asking him to step out of the vehicle, opening Plaintiff’s
26



      COMPLAINT FOR DAMAGES

      Page 9 of 11
             Case 2:20-cv-01528-JCC Document 1 Filed 10/15/20 Page 10 of 11




 1   car door and with force removing him therefrom, slamming him face-first on the concrete, and

 2   jumping on the back of his head, neck, and upper back with both knees to handcuff him.
 3
             53.      Defendants breached this duty in a negligent and grossly negligent manner. As
 4
     a proximate result of Defendants’ breach, Khomphet Phetsadakone is permanently injured and
 5
     continues to suffer, experiencing substantial physical, mental and emotional pain, anguish and
 6
     anxiety.
 7

 8
                             VI.        RESERVATION OF RIGHTS
 9
             54.      Reservation of Rights. Plaintiffs reserve the right to assert additional claims as
10
     may be appropriate following further investigation and discovery.
11

12
                                      VII.      JURY DEMAND
13
             55.      Jury Demand. Under the Federal Rules of Civil Procedure, Plaintiffs demand
14
     that this action be tried before a jury.
15

16
                                VIII.        PRAYER FOR RELIEF
17
             56.      Relief. Plaintiff respectfully requests the following relief:
18

19                    A.     That the Court award Plaintiff appropriate relief, to include all special

20                           and general damages established at trial;

21                    B.     That the Court impose punitive damages under any provision of law

22                           under which punitive damages may be imposed;

23                    C.     That the Court award costs, reasonable attorneys’ fees, and statutory

24                           interest under any applicable law or ground in equity, including 42

25                           U.S.C. § 1988, RCW 49.60 et seq., and all other applicable bases for an

26                           award of attorneys’ fees and litigation costs;



      COMPLAINT FOR DAMAGES

      Page 10 of 11
            Case 2:20-cv-01528-JCC Document 1 Filed 10/15/20 Page 11 of 11




 1
                     D.    That the Court award pre-judgment interest on items of special
 2
                           damages;
 3                   E.    That the Court award post-judgment interest;

 4                   F.    That the Court award Plaintiff such other, favorable relief as may be

 5                         available and appropriate under law or at equity; and

 6                   G.    That the Court enter such other and further relief as the Court may deem

 7                         just and proper.

 8

 9                   SIGNED this 15th day of October, 2020.

10

11                                        PFAU COCHRAN VERTETIS AMALA PLLC

12

13                                        By:     /s/ Darrell L. Cochran
                                          Darrell L. Cochran, WSBA No. 22851
14
                                          Attorney for Plaintiff
15
                                         DARRELL L. COCHRAN
16                                       (darrell@pcvalaw.com)
                                         KEVIN M. HASTINGS
17                                       (kevin@pcvalaw.com)
                                         Pfau Cochran Vertetis Amala PLLC
18
                                         909 A Street., Ste. 700
19                                       Tacoma, WA 98402
                                         Tel: (253) 777-0799
20

21

22

23

24

25

26



     COMPLAINT FOR DAMAGES

     Page 11 of 11
